Order affirmed, with ten dollars costs and disbursements, with leave to plaintiff to renew her application for the examination of the defendant before trial upon her own affidavit setting forth the facts showing her ignorance of her real pathological condition at the time the defendant operated upon her, and of what treatment he really gave her, and her inability to establish those facts by any other direct testimony than that of the defendant. Thomas, Stapleton, Mills and Putnam, JJ., concurred; Carr, J., not voting.